Title: To James Madison from Charles Atherton, 30 December 1813
From: Atherton, Charles
To: Madison, James


        
          Portland December 30th. 1813.
        
        The undersigned your petitioner begs leave most respectfully to represent to your Excellency;
        
        That on or about the 20th. of March in the Year 1812 he sailed from the port of Portland in the American Brig called the Stranger whereof he was the Super Cargo and part owner of the Cargo, being laden with various Articles of Merchandise, and bound to the port of Sisal on the Spanish Main; where he arrived in the said Brig on or about the 1st of May following:
        That in consequence of new Commercial regulations of that Government, the Cargo of the said Brig was declared inadmissible; consequently your petitioner on or about the 5th. of month aforesaid, sailed in the said Brig for Havana in the Island of Cuba—where he arrived on or about the 15th of June following; soon after which your petitioner heard that hostilities had commenced between the United States and Great Britain; which determined your petitioner to sell the said Brig as also such part of her Cargo as could then readily be disposed of; placing the remaining part of said Cargo for Sale, (being a large proportion of the whole) in the hands of Messrs. Packard & Gowen Commission Merchants in City afore said:
        That on or about the 1st. of August your petitioner took passage in the Spanish Ship Montezuma, and on or about the 16th of the same month arrived at the City of New York; since which your petitioner has had no direct information from the Said Packard & Gowen relative to the Merchandise thus left with them—nor has he, or either of the other owners, received payment for any part thereof:
        Therefore your petitioner, for himself as well as for the other owners, (all native Citizens of the United States) pray, that your Excellency will be pleased to grant him a passport to proceed in some neutral Vessel, to said port or City aforesaid—in order that he may effectuate the recovery of the property thus withheld from him—much to his and their injury—and as in duty bound will ever pray
        
          Charles Atherton
        
      